Benham, Judge.
Following the acceptance of his guilty plea to the offense of possession of a deadly weapon while in confinement (“unauthorized possession of weapon by inmate” (OCGA § 42-5-63)), appellant was sentenced to serve two years in confinement consecutive to the sentences he was then serving. Acting pro se, appellant filed a notice of appeal. Pursuant to an order from this court, appellant filed a brief which was purported to be in support of his appeal from his conviction for the possession offense. However, the brief had reference only to appellant’s 1976 convictions for armed robbery and aggravated assault. *18Because of appellant’s tardiness in filing a brief and because the brief he filed made no reference to the conviction with which this appeal is concerned, the State has moved that this appeal be dismissed. Rather than dismiss the appeal, however, we will, in the interest of justice, examine the record for error. Cf. Clark v. State, 138 Ga. App. 266 (1) (226 SE2d 89) (1976).
Decided May 31, 1985.
Robert Lee Brown, pro se.
Dupont K. Cheney, District Attorney, Richard W. Rowden, Assistant District Attorney, Michael J. Bowers, Attorney General, for appellee.
The record in this case contains the formal plea-bargaining agreement with the district attorney which was tendered and recommended to the trial court. Appellant received the sentence to which he and his counsel agreed during plea bargaining. In his answers to the court’s questions, appellant said that he had not been improperly induced to sign the guilty plea, admitted the facts showing his guilt, and said that he had been advised of all his rights by his counsel and that he understood the nature of the charges against him and the consequences of his plea. Based on that record, we find no irregularity in the proceedings in which appellant entered his plea of guilty, and we find no basis for reversal of the judgment of the trial court. See Browning v. State, 150 Ga. App. 712 (259 SE2d 136) (1979).

Judgment affirmed.


Banke, C. J., and McMurray, P. J., concur.